Title: [March 1779]
From: Adams, John
To: 



      1779 March 3.
      
      
       Went to Versailles, in order to take Leave of the Ministry. Had a long Conversation, with the Comte De Vergennes, in french, which I found I could talk as fast as I pleased.
       I asked him what Effect the Peace of Germany would have upon our War. He said he believed none, because neither the Emperor nor King of Prussia were maritime Powers.
       I asked him, whether he thought that England would be able to procure any Ally among the northern Powers. That Congress would be anxious to know this.
       He said I might depend upon it and assure Congress that in his Opinion England would not be able to procure any. That on the Contrary the northern Powers were arming, not indeed to war against England, but to protect their Commerce.
       Quant a L’Espagne, Monsieur?—Ah! Je ne puis pas dire.
       Called on Mr. De Sartine who was not at home. Called on Mr. Genet. Mr. Genets son went with me and my son to see the Menagerie.
      
      
       
        
   
   The elder Genet was Edmé Jacques (1715–1781), publicist, chief clerk for many years of the bureau of interpreters in the French Ministry of Foreign Affairs, and an expert on England, where he had traveled and lived. His role at this time might be described as that of chief of the French information service (using that term in its modern meaning of propaganda). From early 1776 to late 1779 he edited the Affaires de l’Angleterre et de l’Amérique. This journal, the bibliography of which is unbelievably complex, bore an imprint “A Anvers” but was actually prepared in the French foreign office, with substantial help from Franklin and his circle and, after his arrival in France, from JA. A complete set consists of fifteen volumes bound in seventeen, though since each volume contains numerous imperfect and confusing paginations, references must be to the eighty-two “cahiers” or numbers as originally issued at irregular intervals. Even such references may sometimes prove baffling. A very summary collation of the work was provided by Paul L. Ford in PMHBPennsylvania Magazine of History and Biography., 13:222–226 (July 1889), and in his Franklin Bibliography, Brooklyn, 1889, p. 153–154, Ford listed a number of pieces known or believed to have been contributed by Franklin to the Affaires. Ford did not know who the real editor was, but Minnigerode (see further on in this note) mentioned Genet as editor, and Gilbert Chinard supplied further information in a valuable but tantalizingly brief analysis of the Affaires in the Newberry Library Bulletin, 2d ser., No. 8 (March 1952), p. 225–236. Mr. Chinard shows that the documents selected for publication and the commentary on them reflect the mind of Vergennes and the windings of French policy respecting Great Britain and America in a most revealing way.


        
   
   It is clear from extensive surviving correspondence between JA and Edmé Jacques Genet that JA became an active contributor to the Affaires de l’Angleterre et de l’Amérique during his first mission in France, 1778–1779. Some of his contributions are readily recognizable; others, drawn from letters and papers he received from America or elsewhere and then handed on to Genet, will not be identified until a very careful comparison can be made between JA’s files and the contents of the Affaires.


        
   
   Quite unintentionally JA threw students off the trail by remarking in a warm tribute to Genet’s work in behalf of the American cause written thirty years later that Genet “conducted the Mercure de France, in which he published many little speculations for me” (JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 347). CFA repeated this statement without the explanation or amplification it requires (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:59, note). JA’s contributions to the political section of the Mercure de France belong to his second, or “peace,” mission in Europe, beginning in 1780, after the Affaires had ceased publication. See note on entry of 5 Feb. 1780, below.


        
   
   The younger Genet, Edmond Charles (1763–1834), precociously succeeded his father in the French foreign office and enjoyed a distinguished diplomatic career before coming to America as the first minister of the French Republic, 1793, and there achieving a great deal more notoriety than he desired.


        
   
   On both Genets see a study by Meade Minnigerode with the curious title Jefferson, Friend of France: The Career of Edmond Charles Genet, N.Y. and London, 1928. This is based on family papers then still in the possession of descendants, but it says little about the elder Genet’s work as a publicist.


       
      
      

      1779. March 4.
      
      
       Walked with Mr. Jennings to Calvare, with my son.
      
      
       
        
   
   Edmund Jenings (1731–1819) is an obscure but ubiquitous figure in the European scene during the American Revolution, and an important one in the history of JA’s diplomatic missions. Born in Annapolis, he was named for his father, King’s attorney and secretary of Maryland, and his grandfather, acting governor of Virginia early in the century. His sister Ariana married John Randolph the loyalist, and his family was also allied with the Grymes and Lee families of Virginia.


        
   
   Jenings was educated at Eton, Cambridge, and the Middle Temple, and probably never returned to America thereafter. Being in what were then always called easy circumstances, he practiced little law but lived a life of cultivated leisure in London and maintained a large correspondence with American friends and relatives, notably with the Lee brothers. By early 1778 he had left London for the Continent and during the next five years lived mostly at Brussels, though he appeared recurrently at Paris, Boulogne, and elsewhere. He was put forward by the Lees, unsuccessfully, for diplomatic appointments. Probably Arthur Lee introduced him as a trustworthy and useful man to JA, who addressed a “Secret and confiden­tial” letter to him within a fortnight of JA’s own arrival in Paris, proposing the republication in London of one of JA’s early political tracts ( 20 April 1780, Adams Papers). It was in this role that Jenings was to prove remarkably assiduous and helpful to JA, for throughout the war he kept a channel open to the London press and, besides transmitting news and publications to JA, repeatedly placed pro-American writings, by both himself and JA, in British newspapers and journals. (For an example see the entry of 4 Dec. 1782, below, and note 1 there.)


        
   
   JA thought so well of Jenings’ abilities and character that he wished to have him appointed secretary to the American Peace Commission in Europe (letter to Henry Laurens, 15 Aug. 1782, LbC, Adams Papers; WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:611), but to JA’s annoyance William Temple Franklin was the choice of Franklin and Jay for this post. After the Preliminary Treaty was signed late in 1782, a bitter quarrel developed between Jenings and Henry Laurens over an anonymous letter that originated in the Dutch or Austrian Netherlands and had been in circulation for six months or more, in which Laurens was cautioned against alleged misconduct by JA. Laurens came to believe that Jenings knew a great deal more about the letter than he admitted and might indeed have written it, with the aim of sowing distrust among the American Commissioners. The quarrel led to the printing of three pamphlets in London in 1783, two by Jenings in his own defense and one by Laurens, together with a vast amount of correspondence among all concerned, but the mystery of the anonymous letter remains as yet unsolved.


        
   
   JA himself never doubted Jenings’ integrity and took pains to defend him in all quarters; see especially his letter to Thomas Brand Hollis, 5 Sept. 1787 (LbC, Adams Papers), proposing to put his entire correspondence with Jenings in Brand Hollis’ hands for reading. (JA had by this time recovered all the letters he had written to Jenings during the war, possibly with the intention of later publication.)


        
   
   Jenings continued to live quietly in London from 1783 until his death. He called on JQA when the latter passed through London on his way to his first diplomatic post at The Hague, and expressed the loyal American sentiments he had always expressed to JQA’s father (JQA, Diary, 25 Oct. 1794; Memoirs, 53–54). That he was something of a busybody seems clear, but until much more explicit evidence of misconduct or disloyalty on his part is brought to light, the damning charges of Laurens, repeated by Francis (Wharton ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:285, note), cannot be accepted.


        
   
   The personal data on Jenings in this note were largely furnished by Mr. John M. Jennings, Director of the Virginia Historical Society, where an Edmund Jenings letterbook, 1756–1769, and other papers of his are preserved. Much scattered information on him will be found in the biographies and published correspondence of Arthur, Richard Henry, and William Lee. The privately printed pamphlets exchanged by Jenings and Laurens, which are so rare as to have been seldom examined by scholars, are entered in SabinJoseph Sabin and others, comps., A Dictionary of Books Relating to America, from Its Discovery to the Present Time, New York, 1868–1936; 29 vols. 35984, 35985, 39258; no library in the United States is known to possess all three.


       
      
      

      1779 March 12. Fryday.
      
      
       About one O Clock arrived at Nantes at L’hotelle de la Comedie, Rue, after a Journey of near five days, having sett off from Passy Monday the 8th. This Journey, which was by Versailles, is thro the most barren and least cultivated Part of France.
       After Dinner, I had the Honour to be visited by the following American Gentlemen. Mr. Williams, Mr. Williams my Pupil, Mr. Lloyd, Mr. Ridley, Mr. Wharton, Mr. Lee, Mr. Daubrèe Dobrée, Mr . Maese Mease, Captn. Jones, Lt. Brown, Mr. Ingraham Ingram, Mr. Cummings, Mr. Bradford, Mr. blank in MS
       Mr. Jno. Lloyd is a sensible Man. He says that the french officers of Marine, consider Convoys as a disgracefull Service. They hate to be ordered to convoy Merchant Vessells. That when a Convoy is ordered, the officer is negligent and the Merchant dares not complain. The Marine officers and Police officers, and Custom house officers are connected together, and if a Merchant complains he is marked out as an obnoxious Person and Advantages are taken of him, so that he hold his Tongue.
      
      
       
        
   
   First entry in “Paper Book No. 29” (our D/JA/29), which consists of two gatherings of unstitched leaves without covers. These were evidently put together for JA to carry in his pocket, for use when his larger bound journal was packed up and inaccessible. Having made this single entry, JA did not recur to this “paper book” again until 28 April; the intervening entries were written in D/JA/47.


       
       
        
   
   Thus in MS, but see the following entry.


       
       
        
   
   On the two Jonathan Williamses, who were both from Boston and cousins, see note on 26 Jan. 1776, above.


       
       
        
   
   Matthew Ridley, a Maryland merchant and agent for his state in Europe (Kathryn Sullivan, Maryland and France, 1774–1789, Phila., 1936, ch. 6). Ridley was a correspondent of JA’s and kept valuable diaries of his European sojourn, which are with other papers of his in MHi.


       
       
        
   
   John Paul Jones had recently secured, through the good offices of the French government, the vessel he named the Bonhomme Richard, and was fitting her out for a cruise later this year that was to become famous. Several of the persons mentioned here were Jones’ officers or associates in this venture.


       
      
     